Exhibit 99.2 KPMG LLP Chartered Accountants 333 Bay Street, Suite 4600 Toronto ON M5H 2S5 Canada Telephone (416) 777-8500 Fax (416) 777-8818 Internet www.kpmg.ca AUDITORS’ REPORT ON U.S. GAAP RECONCILIATION NOTE To the Board of Directors of Jaguar Mining Inc. On March 22, 2010, we reported on the consolidated balance sheets of Jaguar Mining Inc. (the “Company”) as at December 31, 2009 and 2008 and the consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three-year period ended December 31, 2009, which are included in the annual report on Form 40-F.In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled “Schedule of Reconciliation between Canadian and U.S. GAAP” included in the Form 40-F.This supplemental note is the responsibility of the Company's management.Our responsibility is to express an opinion on this supplemental note based on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 22, 2010 Jaguar Mining Inc.
